Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention to a joining device and the species of shape to a foot and the species of pole to telescoping and the species of means for holding the pole to a tripod in the reply filed on March 11, 2022 is acknowledged.
Claims 2, 4, 6, 7, 11, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2022.

Amendment
Applicant’s amendment is not in compliance with 37 CFR § 1.121(c) in that claims 1-14 have been presented with a status identifier of (previously presented) when claims 1-14 are original claims. As per 37 CFR § 1.121(c):
Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in . 

Claim Objections
Claim 1 is objected to under MPEP § 608.01(m) because claim 1 does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-10 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safrit et al. 4,421,258.   Safrit et al. discloses, Figs. 1 and 2 for example, a sock joining device, the sock joining device comprising:
(a) a volume 20, 20’, the volume comprising:
(i) a central axis 30;
(ii) a first end, (upper end of 20, 20’);
(iii) a second end, (lower end of 20, 20’);
(iv) where the volume tapers from the second end of the volume towards the first end of the volume;

(i) a first end, (top end of 13);
(ii) a second end, (lower end of 12); and
(iii) a central axis;
(c) where the second end of the volume is joined to the first end of the pole,
(d) where the angle formed by the central axis of the volume and the central axis of the pole is between and inclusive of 90 and 270 degrees, (Safrit et al. shows angle of 180 degrees).
Claim 3. The sock joining device further comprises: (a) a means 11 for holding upright the pole; (b) where the pole is secured to the means for holding upright the pole.
Claim 8. The pole 10 is telescoping.
Claim 9. The sock joining device further comprises: (a) a means 11 for holding upright the pole; (b) where the second end of the pole is fastened to the means for holding upright the pole; (c) where the means for holding upright the pole is placed over a surface, (i.e., the base or substrate or floor).
Claim 10. The pole comprises a means 14 for locking the telescoping pole.
Claim 23. The pole comprises a means 14 for locking the telescoping pole.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughan et al. 2,255,836.   Vaughan et al. discloses, Fig. 8 for example, a sock joining device, the sock joining device comprising:
(a) a volume 5, the volume comprising:
(i) a central axis;

(iii) a second end, (narrower end);
(iv) where the volume tapers from the second end of the volume towards the first end of the volume;
(b) a pole 3, the pole comprising of:
(i) a first end, (top end of 3);
(ii) a second end, (lower end of 3); and
(iii) a central axis;
(c) where the second end of the volume is joined to the first end of the pole,
(d) where the angle formed by the central axis of the volume and the central axis of the pole is between and inclusive of 90 and 270 degrees, (Vaughan et al. shows angle of 90 degrees).
Claim 18. The volume 5 is in the shape of a foot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Safrit et al. 4,421,258 in view of Gawlik et al. 4,807,837.

Therefore, to have provided the Safrit et al. telescoping pole to be supported by a tripod, thus providing an old and well-known base for steadying a pole, would have been obvious to one having ordinary skill in the art as taught by Gawlik et al.

Claims 3, 5, 8-10, 12, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al. 4,421,258 in view of Gawlik et al. 4,807,837.
Gawlik et al. teaches application and utilization of a telescoping pole supported by a tripod 20/62 having a means 70 for locking the telescoping pole.
Therefore, to have provided the Vaughan et al. pole 3 as a telescoping pole to be supported by a tripod along with a means 70 for locking the telescoping pole, thus providing an old and well-known base for steadying a pole as well as an old and well-known means for locking the position of the pole, would have been obvious to one having ordinary skill in the art as taught by Gawlik et al. Supporting the modified Vaughan et al. pole on a base or substrate or floor would be obvious if not inherent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      










MS
March 16, 2022